                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


MW CAPITAL FUNDING, INC.,

     Plaintiff,
                                         Case No. 16-14459
v.
                                         HON. GEORGE CARAM STEEH
MAGNUM HEALTH AND REHAB
OF MONROE, LLC, et al.,

     Defendants.
____________________________/


                OPINION AND ORDER GRANTING
           BENCHMARK’S MOTION FOR PAYMENT (Doc. 96)

     Before the court is Benchmark Healthcare Consultants, LLC’s motion

to compel immediate payment of its management fee. The court

considered the matter at hearings on September 12, 2018, and January 16,

2019. For the reasons explained below, Benchmark’s motion is granted.

                         BACKGROUND FACTS

     Plaintiff MW Capital Funding, Inc., filed a complaint against several

nursing homes -- Magnum Health and Rehab of Monroe, Saginaw, Adrian,

and Hastings – for breach of a loan agreement. On January 4, 2017,

Plaintiff obtained a consent judgment and an order appointing a receiver to

operate the nursing facilities. The Receiver employed Benchmark
Healthcare Consultants, LLC, as operational manager for each facility. The

Receiver and Benchmark entered into management agreements for each

facility on January 9, 2017. The management agreements were for a term

of one year, with an automatic renewal of an additional year, to be

terminated upon a sale of the facilities.

       According to the terms of the management agreements between the

Receiver and Benchmark, Benchmark was entitled to a fee “equal to 5%

percent [sic] of the total monthly gross revenues from the operation of the

Facilit[ies].” Doc. 96, Exs. A-1 – A-4 at ¶ 3. Benchmark’s fee was to be

paid “to the extent there are funds available from the cash flow of the

Facility to pay such Fee. To the extent that there are not sufficient funds to

pay the Fee, the amount will accrue and will be paid from the proceeds of

the sale of the Facility.” Id.

       The Receiver closed the Saginaw facility on May 1, 2017, because of

its deteriorating financial condition, and marketed the other facilities for

sale. Without a robust source of funding, the remaining facilities struggled

financially as sale negotiations continued. Funds were not available from

the cash flow of the facilities to pay Benchmark on a monthly basis.

Accordingly, Benchmark’s fee accrued in anticipation of a sale of the

facilities.

                                       2
      On May 25, 2018, the Receiver filed a motion for an expedited sale of

the receivership assets to Plaintiff through a credit bid. The matter was set

for a hearing and settlement conference before Judge Friedman on June

13, 2018. At the conference, the court entered an “Order Authorizing and

Approving the Expedited Sale of the Operating Receivership Assets Free

and Clear of All Liens, Claims, Interests and Encumbrances” (“Sale

Order”). Doc. 81. In the Sale Order, the court granted MICHA US, LLC, as

assignee of the debt held by Plaintiff, “the exclusive right to acquire the

Operating Receivership Assets” by credit bid. Id. at ¶ 1. The Sale Order

provides that the closing on the sale of the Operating Receivership Assets

will occur after certain regulatory approvals have been obtained. Id. at ¶ 6.

      The Sale Order provides that MICHA “shall continue to fund the

Receiver . . . during the Receivership and until the Receiver is released by

the Court . . . under the terms of the Consent Order Appointing Receiver[.]”

Doc. 81 at ¶ 11. The Sale Order further provides that “[a]ny valid accounts

payable listed on the Receiver’s most recent Statement of Account and

Interim Report, including Benchmark, shall be paid in the ordinary course of

business.” Id. at ¶ 23.

      Subsequent to the entry of the Sale Order, Benchmark filed a motion

seeking immediate payment of its fee. Doc. 96. MICHA objected to

                                       3
immediate payment because the sale had not yet closed and thus

Benchmark’s entitlement to payment had not been triggered. MICHA also

contended that Benchmark’s services were so “substandard” as to

constitute a breach of the management agreements. After a hearing, the

court took Benchmark’s motion under advisement, pending the closing date

of the sale.

      The closing occurred on October 1, 2018. The facilities are now

owned by Monroe MI SNF Management LLC; Adrian MI SNF Management

LLC; and Hastings MI SNF Management LLC (“the Purchaser Opcos”).

Although the facilities are operated by the Purchaser Opcos, the Receiver

continues to manage the Receivership Estate pending discharge.1

                                    DISCUSSION

      Now that the closing has occurred, Benchmark is entitled to payment

under the management agreements and the Sale Order. MICHA continues

its opposition, arguing that Benchmark provided substandard service in

breach of the agreements. Benchmark did not contract with MICHA,

however, but rather with the Receiver. Under the management

agreements, the Receiver had the right to terminate the agreements after



1
 The Receiver has filed a motion for discharge, which the court will address in a
separate order.
                                           4
providing notice of Benchmark’s default, including Benchmark’s failure to

“perform any material covenant, agreement, term or provision of this

Agreement.” Doc. 96, Ex. A-1 at ¶ 19. The Receiver has not provided

Benchmark notice or otherwise indicated that he considered Benchmark to

be in default of the management agreements. Indeed, at the hearing, the

Receiver represented that he did not believe that Benchmark was in default

and he did not oppose payment of Benchmark’s fee.

     MICHA acquired the operating Receivership assets subject to “the

expenses incurred by the Receivership since the Appointment Date.” Doc.

81 at ¶ 1. Benchmark’s fee is an expense incurred by the Receivership.

The Sale Order also provides that “[a]ny valid accounts payable listed on

the Receiver’s most recent Statement of Account Interim Report, including

Benchmark, shall be paid in the ordinary course of business.” Id. at ¶ 23

(emphasis added). As MICHA acknowledges, “[w]ith respect to

Benchmark, the ordinary course was dictated by the terms of its

Management Agreements that provide for payment at the time of sale. . . .”

Doc. 103 at 4. The closing date has passed and Benchmark is entitled to

payment under the management agreements and the court’s Sale Order.

     MICHA has not presented a legal basis for it to contest Benchmark’s

fee under the management agreements, when it is not a party to those

                                     5
agreements and when the Receiver, the contracting party, has no objection

to Benchmark’s fee or its performance.2 The Sale Order does not provide

a mechanism for MICHA to challenge the amount of Benchmark’s fee, but

provides that Benchmark shall be paid in the ordinary course of business.

Pursuant to the Sale Order, the court finds that Benchmark is entitled to

payment of its fee by MICHA without further delay. Benchmark’s total fee

is $1,119,167.02, broken down by facility (and as reported by the Receiver)

as follows: Monroe, $412,170.74 (Doc. 124-2, PageID 3535); Adrian,

$290,294.18 (Doc. 124-3, PageID 3768); Hastings, $365,499.29 (Doc. 124-

4, PageID 3822); and Saginaw, $51,202.81 (Doc. 124-5, PageID 3859).

                                      ORDER

      IT IS HEREBY ORDERED that Benchmark’s motion to compel

payment is GRANTED, consistent with this opinion and order.

      IT IS FURTHER ORDERED that MICHA shall submit payment to

Benchmark within fourteen (14) days of the date of this order.



Dated: February 12, 2019                 s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE


2
  See generally Shay v. Aldrich, 487 Mich. 648, 663-65 (2010) (non-party must be
intended and direct beneficiary to enforce contract); Doc. 96, Ex. A-1 at ¶ 27.

                                          6
